—Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 22, 1999, which charged claimant with a recoverable overpayment of unemployment insurance benefits.
We find no reason to disturb the finding of the Unemployment Insurance Appeal Board charging claimant with a recoverable overpayment of benefits totaling $547.50 (see, Matter of Hammer [Commissioner of Labor], 263 AD2d 608; Matter of Chriscaden [Sweeney], 232 AD2d 803, 806). The record establishes that claimant began receiving his employer-funded pension from the Sheet Metal Workers’ Union on May 1, 1999. Claimant also received unemployment insurance benefits for the weeks ending May 2, 1999 and May 9, 1999 totaling $547.50. Consequently, based upon his prorated weekly pension benefit, claimant’s weekly benefit rate was reduced to zero effective May 1, 1999 pursuant to Labor Law § 600 (7). Although claimant disclosed his receipt of pension benefits on May 11, 1999, the overpayment of benefits is nevertheless recoverable (see, Labor Law § 597 [3], [4]; § 600 [7] [c]). To the extent that claimant challenges the finding that his pension plan was fully funded by the employer, claimant failed to appeal the May 18, 1999 ruling to that effect and, therefore, such issue is not properly before this Court (see, Labor Law § 623 [ID.
Mercure, J. P., Crew III, Peters, Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.